            Case 1:15-cr-00095-AJN Document 3116
                                            3115 Filed 12/08/20
                                                       12/07/20 Page 1 of 1
                                             U.S. Department of Justice
    [Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        December 7, 2020                         12/8/20

    Hon. Alison J. Nathan
    United States District Court
    40 Foley Square
    New York, NY 10007

            Re:    United States v. Nico Burrell, et al., S2 15 Cr. 95 (AJN)
                   Defendant Abdullah Yoda

    Dear Judge Nathan:

            The Government writes with respect to defendant Abdullah Yoda. This Court has
    scheduled a videoconference for November 9, 2020 at 1 p.m. in Mr. Yoda’s violation of supervised
    release proceedings. The parties have made substantial progress toward a potential pre-hearing
    resolution of this matter, but need additional time to determine whether they can reach such a
    resolution. Accordingly, the parties respectfully request that the Court adjourn the conference to
    a date during the week of December 14 or December 21. The additional time will allow the parties
    to complete their negotiations.


                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney



                                             by: _____________________________
                                                 Thomas S. Burnett
The videoconference scheduled for                Frank J. Balsamello
December 9, 2020 is hereby                       Assistant United States Attorney
adjourned to December 21, 2020 at                (212) 637-1064/2325
2:00 p.m. The parties shall submit a
joint letter indicating how they intend
to proceed by no later than December
16, 2020. Furthermore, the parties
are advised to consult the Court's
Individual Practices in Criminal                                                       12/8/20
Cases in advance of the proceeding.
SO ORDERED.
